In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Applicant’s amendments and remarks filed 10/25/21 are acknowledged. Claims 1 – 4, 6 – 9, and 11 – 19 have been amended. Claims 1 – 19 are pending.

Drawings
Applicant’s amendment of the specification has obviated the objections to the drawings.

Response to Amendments / Arguments
Applicant's amendments have obviated the objections to claims 8 and 11.
Applicant’s arguments regarding the amended claims versus the previously raised claim rejections under 35 USC 103 based on the Iwatsuka – Rabiei combination have been fully considered but they are not persuasive, as detailed below. 
Amended claims 1 and 13:
Applicant asserts that “Iwatsuka does not show the claimed first waveguide layer removal area "in which at least part of the slab part of the first waveguide is removed," as claimed. Rabiei does not also teach the claimed first ” (1st and 2nd para. on p. 11 of the Remarks). 
The Examiner respectfully disagrees and notes the following:
(i)	While Fig. 2 of Iwatsuka shows two ridge-shaped waveguides 1a,1b connected by a continuous slab 5, Fig. 3 shows an embodiment wherein at least a central portion of the slab 51 is removed (compared to the embodiment in Fig. 2), so that there was a gap/spacing between the slab portions of the two waveguides, the gap being filled by electrode material 3b. The present form of claims recites only that a portion(s) of the slab part/layer is removed. Hence, the embodiment in Fig. 3 of Iwatsuka meets the corresponding recited limitations. 
(ii)	Furthermore, the secondary reference by Rabiei shows (Figs. 1 and 6) embodiments wherein ridge-shaped waveguides 108,102 each have a ridge part 108 and a slab part 102 adjacent to the ridge part 108 (abutting it), wherein a gap/spacing is formed between the two waveguides by removing a portion/area of the slab parts 102 and the gap/spacing is not filled by a solid material (directly corresponding to Fig. 2B of the instant application).
In light of the foregoing analysis, independent claims 1 and 13 are rejected as provided below, and so are the dependent claims for which Applicant does not provide any additional substantial arguments and which therefore stand or fall together with the respective independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iwatsuka et al (JP 2014-142411) in view of Rabiei (US 9,746,743 B1).
Regarding claim 1, Iwatsuka discloses (Figs. 1 – 3, 5, and 9 – 11; para. 0014 – 0019 and 0036 – 0040) an optical modulator 10 (of Mach-Zehnder type; para. 0015) comprising (see annotated Fig. 3 below): 
a substrate 4 (“4 single crystal substrate” at para. 0040); 
the arms of a Mach-Zehnder waveguide interferometer; “The ridge-type optical waveguide (1a, 1b)” at para. 0016), the waveguide layer 5 being formed of an electro-optic material film on the substrate 4 (“A lithium niobate film 5 is formed on a main surface of a single crystal substrate 4 by epitaxial growth” at para. 0016), the first and second optical waveguides 1a, 1b being disposed adjacent to each other (as seen in Figs. 2, 3, 5, and 9 – 11;); and

    PNG
    media_image1.png
    777
    1310
    media_image1.png
    Greyscale
an RF part 2a,2b,3a,3b,3c (as seen in Figs. 1 – 3, 5, and 9 – 11) that applies a modulated signal to the first and second optical waveguides 1a,1b (para. 0017).

Annotated Fig. 3 of Iwatsuka.

Iwatsuka teaches only embodiments of a Mach-Zehnder modulator with an RF part but without a DC part/electrode, even though optical modulators of Mach-Zehnder type commonly have both an RF/electrode and a DC part/electrode. In this regard, Rabiei discloses an optical modulator of Mach-Zehnder type (Fig. 1 – 3; 5:2 – 9:7) comprising:

a waveguide layer 101,102,108 including first and second optical waveguides (the left and right strip-loaded waveguides 101,102,108 in Fig. 1a) formed of an electro-optic material film (e.g., lithium niobate (1:8 – 10) which is the same material as that in Iwatsuka) on the substrate 100, the first and second optical waveguides being disposed adjacent to each other (as seen in Fig. 1a; “… the optical modulator device comprises a substrate (100), a lower cladding layer (101) for the optical waveguide, a slab core region layer (102) made from electro-optic materials, a ridge core section (108)” at 5:7 – 10, emphasis added).
Figure 1a of Rabiei explicitly illustrates a modulator embodiment with only an RF part 105,107 that applies a modulated signal to the first and second optical waveguides (as seen in Figs. 1a and 1b; “modulation electrodes (105), …, and RF transmission line electrodes (107) that are connected to the modulation electrodes (105) through the etched vias (106)” at 5:12 – 16), the embodiment being similar to that in Fig. 1 of Iwatsuka. Rabiei also teaches a modulator embodiment in Fig. 3 comprising both an RF/electrode 303,305 and a DC part/electrode 306 (8:34 – 53). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the Mach-Zehnder modulator of Iwatsuka can additionally comprise a DC part (“phase shifter” 306 in Rabiei), as a design choice that is expressly taught and explicitly illustrated by Rabiei, in order to adjust/shift a relative phase between the first and second waveguides (the arms of the Mach-Zehnder interferometer) and thereby set the Mach-Zehnder modulator to a desired/intended operating point (8:34 – 44 of Rabiei). 
To properly incorporate a DC part in the modulator of Iwatsuka, it is noted that Iwatsuka uses Z-cut lithium niobate (para. 0016) (while Rabiei considers Y-cut lithium niobate; 7:40 – 43). Hence, the DC part can have the same general electrode structure as the RF part (e.g., comprises 5 
a DC part that applies a DC bias to the first and second optical waveguides (a bias voltage applied to the arms of the Mach-Zehnder interferometer to set it to a desired/intended operating point), wherein the DC part includes: 
a buffer layer (identified as 6 in Figs. 2 – 5 of Iwatsuka (“6 Buffer Layer” at para. 0040) and corresponding to 103 in Fig. 1a of Rabiei (5:13 – 15)) covering at least upper surfaces of the first and second optical waveguides 1a,1b (as seen Figs. 2 – 5 of Iwatsuka and Fig. 1a of Rabiei); 
a first bias electrode (similar to 2a in Figs. 2 and 3 of Iwatsuka) disposed on the first optical waveguide 1a through the buffer layer 6 (as seen in Figs. 2 and 3); 
a second bias electrode (similar to 2b in Figs. 2 and 3 of Iwatsuka) provided adjacent to the first bias electrode (as seen in Figs. 2 and 3), a first DC bias voltage is applied between the first bias electrode and the second bias electrode.
Both Iwatsuka and Rabiei considers that the first and second waveguides are ridge-shaped (“The ridge-type optical waveguide (1a, 1b)” at para. 0016 of Iwatsuka; “… the optical modulator device comprises a substrate (100), a lower cladding layer (101) for the optical waveguide, a slab core region layer (102) made from electro-optic materials, a ridge core section (108)” at 5:7 – 10 of Rabiei, emphasis added; Fig. 1a). Each of the first and second waveguides 1a,1b includes (with reference to Fig. 3 of Iwatsuka): 
a ridge part 7 (“Ridge shape part” at para. 0040) having a first thickness (as seen in Fig. 3); and
a slab part 51 (“Step Part of Lithium Niobate Film” at para. 0040) adjacent to the ridge part 7 (as seen in Fig. 3; thinner slabs 51 abut a thicker central part 7 on both left and right sides), a thickness of the slab m; para. 0016) being less than that of the ridge part 7 (0.2 + 0.8 = 1.0 m; para. 0016), and
a first waveguide layer removal area (formed between the two waveguides 1a,1b and filled with material 3b, as seen in Fig. 3) in which at least part of the waveguide layer slab part 51 of the first optical waveguide 1a is removed is provided at least under a first electrode isolation area between the first bias electrode and the second bias electrode (comprised in the DC part, according to the teachings of Rabiei and, in particular, the DC part 306 in Fig. 3):
Indeed, while Fig. 2 of Iwatsuka shows two ridge-shaped waveguides connected by a continuous slab layer 5, Fig. 3 shows an embodiment wherein a central portion and outer portions of the slab 51 are removed (compared to the embodiment in Fig. 2), so that there was a gap/spacing between the slab portions 51 of the two waveguides 1a,1b, the gap being filled by electrode material 3b. The present form of claims recites only that a portion(s) of the slab part/layer is removed. Hence, the embodiment in Fig. 3 of Iwatsuka meets the corresponding recited limitations. Furthermore, Rabiei shows (Figs. 1 and 6) embodiments wherein ridge-shaped waveguides 108,102 each have a ridge part 108 and a slab part 102 adjacent to the ridge part 108 (abutting it), wherein a gap/spacing is formed between the two waveguides by removing a portion/area of the slab parts 102 and the gap/spacing is not filled by a solid material (directly corresponding to Fig. 2B of the instant application).
In light of the foregoing analysis, the Iwatsuka – Rabiei combination teaches expressly or renders obvious all of the recited limitations.
As a relevant comment, it is also noted that Rabiei expressly teaches that “The structure of the optical modulator, as shown in FIG. 1a, is configured to achieve a high modulation bandwidth, a low DC bias drift, a low modulation voltage, and convenient manufacturability. Because the lower cladding layer (101) is slightly conductive, the formed mesa disclosed in this invention eliminates the DC drift problem that exists in prior arts by ” (5:20 – 23, emphasis added), which is substantially the same benefit associated with a waveguide layer removal area (which defines a mesa waveguide structure) as that recognized by the instant application (“In all of the above configurations, the waveguide layer removal area is provided in the electrode isolation area of the DC part, so that the DC drift can be reduced” at para. 0020 of US 2020/0310170 A1).
Regarding claims 13 and 19, the teachings of Iwatsuka and Rabiei combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited limitations (as detailed above for claim 1), including the limitations defining a tapered slab portion of the ridge-shaped optical waveguides (last 3 lines in claim 13) in a first electrode isolation area between the first and second bias electrodes. Indeed, the Iwatsuka – Rabiei combination considers at least one embodiment wherein the slab portion 202 of the ridge-shaped first and second waveguides 102,108 tapers down going from the center of each waveguide towards a gap (waveguide layer removal area) separating them, as shown in Figs. 1a and 2c of Rabiei. Such tapered slab portion directly corresponds to a tapered slab portion of each optical waveguide 10a,10b in Fig. 10 of the instant application, which is the embodiment defined by claim 13. Accordingly, a minimum thickness of the waveguide layer in a first electrode isolation area between the first and second bias electrodes is smaller than a minimum thickness of the waveguide layer between the first electrode isolation area and the ridge part of the first optical waveguide.
Further for claim 19, the slab portion 202 of the first and second waveguides 102,108 tapers down going from the center of each waveguide towards a gap (waveguide layer removal area) separating them, as shown in Figs. 1a and 2c of Rabiei, so that the waveguide layer has a cross-sectional shape gradually reduced in thickness as the distance from (the center of) the first optical waveguide or second optical waveguide increases.   
Regarding claims 2 and 14, the Iwatsuka – Rabiei combination considers that the DC part further includes (in full accordance with a 5-electrode RF part 2a,2b,3a,3b,3c in Figs. 3 and 9 of Iwatsuka, the 5-electrode RF part configured for push-pull operation/modulation) a third bias electrode disposed on the second optical waveguide through the buffer layer and a fourth bias electrode provided adjacent to the third bias electrode, a second DC bias voltage (for push-pull operation relative to the first DC bias voltage) is applied between the third bias electrode and the fourth bias electrode, and the waveguide layer removal area is provided under a second electrode isolation area between the third bias electrode and the fourth bias electrode.  
Further for claim 14, the slab portion 202 of the first and second waveguides 102,108 tapers down going from the center of each waveguide towards a gap (waveguide layer removal area) separating them, as shown in Figs. 1a and 2c of Rabiei.
Regarding claims 3 and 15, the Iwatsuka – Rabiei combination considers that the second bias electrode is positioned on the side opposite to the third bias electrode as viewed from the first bias electrode, and the fourth bias electrode is positioned on a side opposite to the first bias electrode as viewed from the third bias electrode (to enable push-pull operation of a 5-electrode DC part).  
Regarding claims 4 and 16, the Iwatsuka – Rabiei combination considers that the DR part comprises 5 bias electrodes (in full accordance with a 5-electrode RF part 2a,2b,3a,3b,3c in Figs. 3 and 9 of Iwatsuka, the 5-electrode RF part configured for push-pull operation/modulation) and provides push-pull modulation for basing the Mach-Zehnder interferometer. Hence, the DC part further includes a fifth bias electrode provided between the first third bias electrode and third bias electrode, and the waveguide layer removal area comprises a third waveguide removal area in which at least another part of the slab part of the 
Further for claim 16, the Iwatsuka – Rabiei combination considers at least one embodiment wherein the slab portion 202 of the first and second waveguides 102,108 tapers down going from the center of each waveguide towards a gap (waveguide layer removal area) separating them, as shown in Figs. 1a and 2c of Rabiei. Such tapered slab portion directly corresponds to a tapered slab portion of each optical waveguide 10a,10b in Fig. 10 of the instant application, which is the embodiment defined by claim 13. Accordingly, a minimum thickness of the waveguide layer in a first electrode isolation area between the first and second bias electrodes is smaller than a minimum thickness of the waveguide layer between the first electrode isolation area and the first optical waveguide.
Regarding claims 5 and 17, the Iwatsuka – Rabiei combination considers (Figs. 3 and 9 of Iwatsuka) the second bias electrode (corresponding to 2b) is opposed to the second optical waveguide 1b through the buffer layer 6.  
Further for claim 17, the Iwatsuka – Rabiei combination considers at least one embodiment wherein the slab portion 202 of the ridge-shaped first and second waveguides 102,108 tapers down going from the center of each waveguide towards a gap (waveguide layer removal area) separating them, as shown in Figs. 1a and 2c of Rabiei. Such tapered slab portion directly corresponds to a tapered slab portion of each optical waveguide 10a,10b in Fig. 10 of the instant application, which is the embodiment defined by claim 13. Accordingly, a minimum 
Regarding claim 6, the Iwatsuka – Rabiei combination considers (Figs. 3 and 9 of Iwatsuka; Figs. 1a and 2c of Rabiei) the waveguide layer removal area (comprising at least 4 waveguide removal areas, as defined/required by 5 bias electrodes; see the arguments above for claims 4 and 16) is an (gap) area in which the waveguide layer 5 is removed together with the buffer layer 6 to expose the substrate 4.  
Regarding claim 7, the Iwatsuka – Rabiei combination renders obvious that, within the waveguide layer removal area, a (upper) part of the substrate 4 can be further removed, either intentionally or as a result of fabrication tolerances that lead to over-etching (into the upper surface of the substrate 4) when forming the waveguide layer removal area. 
Regarding claim 8, the Iwatsuka – Rabiei combination renders obvious that, within the waveguide layer removal area, the substrate 4 can be covered with a remaining part of the waveguide layer 5, at least a result of fabrication tolerances that lead to under-etching (incomplete etching) of the waveguide layer 5 when forming the waveguide layer removal area.  
Regarding claims 9 and 18, the Examine took official notice in the Office Action of 6/10/21 that optical waveguides comprising multi-layer upper claddings were well-known in the art and commonly used to optimize for waveguide optimization and/or protection. Since Applicant has not traversed the official notice, the fact of common knowledge has become applicant admitted prior art. Such multi-layer upper cladding (comprising at least two layers, i.e., the buffer layer and a protective layer) would be a design choice obvious to a person ordinary skill in the art in order to optimize the optical waveguide and/or protect it.

Regarding claim 10, the Iwatsuka – Rabiei combination considers (Figs. 1, 2, 3, 5, and 9 of Iwatsuka) the RF part includes first and second signal electrodes 2a,2b opposed respectively to the first and second optical waveguides 1a,1b through the buffer layer 6 (e.g., Fig. 3), a first ground electrode 3a provided adjacent to the first signal electrode 2a, and a second ground electrode 3c provided adjacent to the second signal electrode 2b.
The Iwatsuka – Rabiei combination considers embodiments (e.g., Figs. 2 and 5 of Iwatsuka) wherein the waveguide layer 5 under the RF part 2a,2b,3a,3b,3c is not etched/removed and remains on the substrate 4,  so that the waveguide layer 5 under a fifth electrode isolation area between the first signal electrode and the first ground electrode and under a sixth electrode isolation area between the second signal electrode and the second ground electrode is not removed but is left.  
Regarding claim 11, the Iwatsuka – Rabiei combination considers (e.g., Fig. 1b of Rabiei) that the contemplated Mach-Zehnder waveguide interferometer can have a folded/curved layout (formed by U-turns/bends), so that each of the first and second optical waveguides has at least one linear section and at least one curved section (U-turn(s)/bend(s)), the RF part is provided at a position overlapping a part of the linear part in a plan view (e.g., the upper linear portion of  the folded/S-shaped interferometer in Fig. 1b), and the DC part is provided at a position overlapping another part (the lower linear portion of  the folded/S-shaped interferometer in Fig. 1b) of the linear section in a plan view.  
Regarding claim 12, the Iwatsuka – Rabiei combination considers the substrate 4 is a single crystal substrate (“A single crystal substrate is preferably a sapphire single crystal substrate or a silicon single crystal substrate” at para. 0011 of Iwatsuka), the electro-optic material film 5 is a lithium niobate film (“5 Lithium Niobate Film” at para. 0040), and the lithium niobate film 5 is an epitaxial film having a film thickness of 2 m or smaller, and a c-axis of the lithium niobate film 5 is oriented perpendicular to a main surface of the substrate 4 (“A lithium niobate film 5 is formed on a main surface of a single crystal substrate 4 by epitaxial growth. The c-axis of the lithium niobate film 5 is oriented perpendicular to the main surface of the single crystal substrate 4. The lithium niobate film 5 has a ridge shape portion 7 and functions as an optical waveguide (1a, 1b). The ridge-type optical waveguide (1a, 1b) has a wide range of single-mode operation and is easily manufactured. For example, in a case where the thickness of the lithium niobate film 5 is 1 μm, the height of the ridge portion 7 is 0.2 μm, and the thickness of the lithium niobate film 5 is 0.8 μm” at para. 0016 of Iwatsuka).  

Conclusion
Applicant's arguments and amendments filed 10/25/21 have been fully considered but they are not persuasive and have failed to place the instant application in condition for allowance.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896